Citation Nr: 0605394	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-17 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the left ankle and foot with osteoarthritis of the left 
ankle, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to February 
1947.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey which denied an increased rating for 
residuals of an injury to the left ankle and foot with 
osteoarthritis of the left ankle.


FINDING OF FACT

The medical evidence of record shows evidence mild 
osteoarthritic degenerative changes of  the left ankle and 
foot with osteoarthritis of the left ankle, manifested by 
some pain and moderate limitation of motion, with no 
tenderness, abnormal movement, or guarding of movement. 


CONCLUSION OF LAW

The criteria for an increased rating for residuals of an 
injury to the left ankle and foot with osteoarthritis of the 
left ankle are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2,4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.

When a complete or substantially complete application for 
benefits is filed, VA must notify a veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In particular, VA must notify the veteran of the 
following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  In this 
case, the December 2004 letter to the veteran was sent prior 
to the February 2005 rating decision that is the subject of 
this appeal.  It notified the veteran of the evidence 
necessary to substantiate his increased rating claim.  It 
specifically identified evidence that the veteran should 
provide, evidence that VA is responsible for gathering, and 
evidence that VA will help gather.  The letter asked the 
veteran to inform VA of any additional evidence that would 
substantiate his claim.  

Neither the veteran nor his representative were provided a 
copy of a statement of the case (SOC) issued by the RO in 
March 2005.  In January 2006, prior to a travel board hearing 
before the undersigned Acting Veterans Law Judge, the veteran 
and the veteran's representative were afforded the 
opportunity to review the statement of the case (SOC) and 
then stated that the veteran was not prejudiced by the 
oversight.

The duty to assist contemplates that VA will help the veteran 
obtain relevant records, whether or not the records are in 
federal custody.  38 U.S.C.A. § 5103A  
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, VA 
obtained the veteran's available service medical records, 
private treatment records, and VA outpatient treatment 
reports.  The veteran was afforded a VA examination in 
January 2005 to determine the current severity of the 
veteran's ankle disability.  In January 2006, the veteran was 
afforded a Travel Board hearing at which time he was given 
the opportunity to provide argument and testimony, and to 
provide additional evidence.  The veteran, at that time, 
submitted several additional medical records, waiving RO 
consideration in the first instance.  

As VA's obligations to the veteran with respect to its duty 
to notify and assist have been met, it is appropriate for the 
Board to decide merits of the veteran's claim.

Laws and Regulations

The veteran seeks an increased rating for residuals of injury 
to the left ankle and foot with osteoarthritis of the left 
ankle.  This disability was initially service-connected and 
rated at 10 percent disabling in May 1985, but the veteran 
contends that its current severity warrants a rating greater 
than that now in effect.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  Generally, a disability must be considered in 
the context of the whole recorded history.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.   
38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question of which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movement of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligament, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Degenerative arthritis established by X-ray finding is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Code (DC) 5003.

Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  DeLuca v Brown, 8 
Vet. App. 202 (1995).


Factual Background and Analysis

The veteran is service-connected and rated at 10 percent for 
residuals of an injury to the left ankle and foot with 
osteoarthritis of the left ankle.  In order to warrant the 
assignment of a rating greater than 10 percent under the 
diagnostic code assigned, the medical evidence must show 
marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, 
DC 5271.  Normal range of motion of the ankle is 0 to 20 
degrees for dorsiflexion flexion and 0 to 45 degrees for 
plantar extension.  38 C.F.R. § 4.71, Plate II.

The veteran's most recent VA outpatient treatment records 
reflect a current diagnosis of degenerative disc disease to 
the ankle.  The January 2005 VA examination report is also of 
record.  The examiner reported that the veteran's left ankle 
is mildly erythematous, with no weakness, tenderness, 
abnormal movement or guarding of movement.  There was no 
ankylosis, no varus or valgus angulation, dorsiflexion was 0 
to 15 degrees, and plantar flexion was 0 to 40 degrees.  

In March 2005, Dr. Rosenstein, a private physician, examined 
the veteran's left foot, including an MRI.  Some "mild 
osteoarthritic degenerative change" of the ankle was noted, 
with the ankle mortise intact.  A January 2006 report from 
Dr. Paukovitz, a private physician reflects left ankle joint 
dorsiflexion restricted with discomfort, with no crepitus, 
normal muscle tone, and muscle strength of 5/5.

At his January 2006 hearing, the veteran reported that he 
continues to have pain in his left ankle, especially when the 
weather is poor.  

The evidence submitted since the May 1985 rating decision, 
while demonstrating some pain and some limitation of motion, 
shows that the currently assigned 10 percent rating under DC 
5271 for "moderate" limitation of motion most accurately 
and fairly reflects the current level of disability.  The 
competent medical evidence of record does not show that the 
veteran presently meets, or even closely approximates, the 
criteria for a higher rating for "marked" limitation of 
motion.  At most, examiners have described the limitation of 
range of motion as slight.  Nor is there any evidence of any 
additional limitation of movement or functional loss due to 
pain so as to justify a finding of "marked" limitation of 
motion.  DeLuca, supra.  The examiners clearly documented the 
absence of indicia of functional impairment due to pain, such 
as the lack of guarding with movements, or tenderness.

As there is no evidence of ankylosis, or malunion of the os 
calcis or astragalus, or astragalectomy, a higher evaluation 
is not warranted under any other potentially applicable 
diagnostic code.

Accordingly, the claim for a rating in excess of 10 percent 
for residuals of injury to the left ankle and foot with 
osteoarthritis of the left ankle must be denied.


ORDER

Entitlement to an increased rating for residuals of an injury 
to the left ankle and foot with osteoarthritis of the left 
ankle, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


